Citation Nr: 0711431	
Decision Date: 04/18/07    Archive Date: 05/01/07

DOCKET NO.  04-03 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
chronic allergic rhino sinusitis.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which found clear and unmistakable error 
in a September 2001 rating decision which assigned an initial 
noncompensable rating for chronic sinusitis and assigned a 10 
percent rating effective May 1990.

The Board remanded this issue in June 2003, pursuant to the 
rule of Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  
The veteran perfected his appeal in January 2004, and claim 
now returns for appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

It is necessary to remand this claim to ensure full and 
complete compliance with the duty-to-notify provisions 
enacted by the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (the VCAA) (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107 (West 2002)).  
The U.S. Court of Appeals for Veterans Claims (Court) has 
mandated that VA ensure strict compliance with the provisions 
of the VCAA.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The only letter prior to the June 2006 Supplemental Statement 
of the Case sent to the veteran in March 2006 concerned 
disability ratings and effective dates.  It was not 
particular to the instant claim, merely a blanket notice of 
the requirements of the recent case of Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  In October 2006, the RO sent the 
veteran a letter detailing VA's duty to notify and assist on 
the instant claim.  Because this was the sole notice of the 
duty to notify and assist on the claim and the notice was not 
followed by a readjudication, the Board must conclude that 
the VCAA notice in this case is deficient.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board is 
constrained to remand the issue for compliance with the 
notice provisions contained in this law and to ensure the 
veteran has had full due process of law.

The Board will take this opportunity to ensure the 
completeness of the record.  The file shows that the veteran 
repeatedly sought VA treatment from 1999 to February 2003.  
There is no indication that the RO updated the file with the 
veteran's most recent treatment files.  As this is a claim 
for an increased rating, his recent treatment for sinusitis, 
if any, is highly probative.  The Board also remands to 
obtain VA treatment records, pertaining to his chronic 
sinusitis, from February 2003 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Provide to the veteran all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), with respect to the claim.  The 
notice should also inform the veteran that 
he should provide VA with copies of any 
evidence relevant to the claim that he has 
in his possession.  Any notice given, or 
action taken thereafter, must comply with 
current, controlling legal guidance.

2.  Obtain the veteran's VA treatment 
records pertaining to his chronic 
sinusitis from February 2003 to the 
present.  All efforts to obtain VA records 
should be fully documented, and the VA 
facility must provide a negative response 
if records are not available.

3.  Then, after ensuring that any actions 
needed to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), have been 
completed, the RO should readjudicate the 
claim on the merits. If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




